COURT OF APPEALS
SANDEE BRYAN MARION                FOURTH COURT OF APPEALS DISTRICT                  KEITH E. HOTTLE
  CHIEF JUSTICE                      CADENA-REEVES JUSTICE CENTER                    CLERK OF COURT
KAREN ANGELINI                          300 DOLOROSA, SUITE 3200
MARIALYN BARNARD                      SAN ANTONIO, TEXAS 78205-3037
REBECA C. MARTINEZ                  WWW.TXCOURTS.GOV/4THCOA.ASPX                        TELEPHONE
PATRICIA O. ALVAREZ                                                                    (210) 335-2635
LUZ ELENA D. CHAPA
JASON PULLIAM                                                                         FACSIMILE NO.
  JUSTICES                                                                             (210) 335-2762


                                            April 16, 2015

      Shawn Darrick Sheffield                              Nicolas A. Lahood
      Law Office of Shawn Sheffield                        District Attorney, Bexar County
      8406 Fountain Circle                                 101 W. Nueva, Suite 370
      San Antonio, TX 78229-2387                           San Antonio, TX 78205
      * DELIVERED VIA E-MAIL *                             * DELIVERED VIA E-MAIL *

      David Philip Martin
      Bexar County Criminal District Attorney
      Paul Elizondo Tower
      San Antonio, TX 78205
      * DELIVERED VIA E-MAIL *

           RE:    Court of Appeals Number: 04-15-00082-CV
                  Trial Court Case Number:       2013-PA-00544
                  Style: In the Interest of R.C.



                   Enclosed please find the order which the Honorable Court of Appeals has
           issued in reference to the above styled and numbered cause.

                  If you should have any questions, please do not hesitate to contact me.

                                                                 Very truly yours,
                                                                 KEITH E. HOTTLE, CLERK


                                                                _____________________________
                                                                Elizabeth Montoya
                                                                Deputy Clerk, Ext. 5-3857
                          Fourth Court of Appeals
                                San Antonio, Texas
                                       April 16, 2015

                                    No. 04-15-00082-CV

                              IN THE INTEREST OF R.C.,

                 From the 288th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-PA-00544
                    Honorable Charles E. Montemayor, Judge Presiding


                                      ORDER
       Appellant’s motion for extension of time is GRANTED. Appellant’s brief is due on May
3, 2015. NO FURTHER EXTENSIONS WILL BE GRANTED.




                                                  _________________________________
                                                  Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of April, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court